            Case 15-13643-elf                    Doc    Filed 12/11/20          Entered 12/11/20 15:47:47             Desc Main
 Fill in this information to identify the case:
                                             Document                          Page 1 of 2
 Debtor 1      JULIE V. FOLINO

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the: Eastern District of Pennsylvania

 Case number 15-13643-elf




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                           12/15
According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


  Part 1:       Mortgage Information

  Name of Creditor:          PHH Mortgage Corporation                                                        Court claim no. (if known):
                                                                                                              5

  Last 4 digits of any number you use to identify the debtor’s account: 0560

  Property address:              1031 Tree St
                                 Number Street
                                 Philadelphia, PA 19148
                                 City    State    ZIP Code



  Part 2:       Prepetition Default Payments

  Check one:
      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
      on the creditor’s claim.
      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
      on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
      of this response is:                                                                                              $ _______________


  Part 3:       Postpetition Mortgage Payment

  Check one:

      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
      the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor(s) is due on: __________
                                                                            MM/DD/YYYY


      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
      of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       Creditor asserts that the total amount remaining unpaid as of the date of this response is:

       a. Total postpetition ongoing payments due:                                                                      (a) $ 8,904.81

       b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +(b) $ 550.00

       c. Total. Add lines a and b.                                                                                     (c) $ 9,454.81

        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became               06/01/2019
        due on:                                                                     MM/DD/YYYY




 Form 4100R                                                  Response to Notice of Final Cure Payment                              page 1
         Case 15-13643-elf                   Doc               Filed 12/11/20 Entered 12/11/20 15:47:47                                 Desc Main
                                                                Document     Page 2 of 2

Debtor1     JULIE V. FOLINO                                                                       Case number (if known) 15-13643-elf
              First            Middle              Last



Part 4:      Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




Part 5:      Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::
      I am the creditor.
      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.


            /s/Andrew Spivack
                  Signature
                                                                                                 Date 12/11/2020



 Print            Andrew Spivack                                                             _        Title   Attorney                      _
                  First Name                     Middle Name           Last Name




 Company          Brock & Scott, PLLC                                                        _



 If different from the notice address listed on the proof of claim to which this response applies:



 Address          302 Fellowship Road, Suite 130                                             _
                  Number                Street



                  Mount Laurel, NJ 08054
                  City                                                 State          ZIP Code


 Contact phone    844-856-6646 x3017                  Email P A B K R @ b r o c k a n d sc o t t. c o m




Form 4100R                                                      Response to Notice of Final Cure Payment                                            page 2
